     MARTA E. VILLACORTA (NY SBN 4918280)
 1   Assistant United States Trustee
     JORGE GAITAN (SBN 288427)
 2   Trial Attorney
     United States Department of Justice
 3   Office of the United States Trustee
     280 South First St., Suite 268
 4   San Jose, CA 95113
     Telephone: (408) 535-5525
 5   Facsimile: (408) 535-5532
     Email: Jorge.a.gaitan@usdoj.gov
 6
     Attorneys for TRACY HOPE DAVIS
 7   United States Trustee for Region 17
 8                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN JOSE DIVISION
10
      In re                                            )    Case No. 20-51735
11                                                     )
      VIKRAM SRINIVASAN,                               )
12                                                     )    Chapter 11
                                                       )
13                          Debtor.                    )   Date: June 9, 2021
                                                       )   Time: 2:00 p.m.
14                                                     )   Place: ** Hearing to be conducted by
                                                       )
15                                                     )   Telephone or Video Conference (see p. 2 of
                                                       )   Notice of Hearing for instructions)
16                                                     )
                                                       )   Judge: Stephen L. Johnson
17
18
      DECLARATION OF KRISTIN A. MCABEE IN SUPPORT OF THE UNITED STATES
19   TRUSTEE’S MOTION, PURSUANT TO 11 U.S.C. § 1112(b) AND FEDERAL RULES OF
      BANKRUPTCY PROCEDURE 1017(f) AND 9014, TO CONVERT OR DISMISS CASE
20
21   I, Kristin A. McAbee, declare as follows:
22            1.    I am employed as a Bankruptcy Auditor/Analyst in the Fresno Office of the United
23   States Trustee, Region 17 (the “UST”). I am the Bankruptcy Auditor/Analyst assigned to the
24   bankruptcy proceeding of Vikram Srinivasan (the “Debtor”), Chapter 11 Case No. 20-51735. I am
25   over the age of 18 and I have personal knowledge of the facts set forth herein, and based on that
26   personal knowledge, I assert that all such facts are true and correct to the best of my knowledge.
27   To the extent I base my testimony upon information and belief or upon admissible evidence other
28   than my personal knowledge, I will specifically so state.
              2.    In the course and scope of my regular duties, I reviewed the case docket for this
                                                 -1-
     Case: 20-51735      Doc# 93-1      Filed: 04/27/21       Entered: 04/27/21 11:38:24     Page 1 of
                                                    14
 1   case, as well as the Debtor’s Voluntary Petition, Schedules, and Statement of Financial Affairs. I
 2   have also reviewed the monthly operating reports filed by the Debtor.
 3           3.     The Debtor filed his Schedules and Statement of Financial Affairs on December 24,
 4   2020.
 5           4.     I have reviewed the Case Docket for Case No. 21-10424 in the Bankruptcy Court
 6   for the Central District of California, filed by Summitridge Venture Group, LLC. The case was filed
 7   on January 20, 2021. On January 29, 2021, Summitridge filed its Schedules and Statement of
 8   Financial Affairs. The Statement of Financial Affairs for Summitridge shows a payment to the
 9   Hinds Law Group, APC for bankruptcy-related legal fees of $26,000 made on January 14, 2021.
10   The Case Docket for the Debtor’s case does not show any motion or order approving the transfer
11   of $26,000 by the Debtor. Nor is this transfer reflected in the operating reports I have reviewed. A
12   true and correct copy of the SOFA filed in Case No. 21-10424 is attached as Exhibit “1” to my
13   declaration.
14           5.     The case docket reflects that the Debtor has filed three monthly operating reports
15   untimely as follows:
16                  a. The December 2020, operating report was due on January 21, 2021, and was not
17                      filed until January 29, 2021;
18                  b. The January 2021, operating report was due on February 21, 2021, and was not
19                      filed until April 1, 2021; and
20                  c. The February 2021, operating report was due on March 21, 2021, and was not
21                      filed until April 1, 2021.
22           6.     On April 2, 2021, I contacted Debtor’s counsel to inform the Debtor that all of the
23   monthly operating reports filed to-date failed to include copies of bank statements for all accounts
24   open during the reporting period and check registers. Additionally, I requested that the Debtor
25   amend the MORs to include the required attachments to the MORs.
26           7.     On April 2, 2021, the Debtor filed amended operating reports for January 2021 and
27   February 2021 only, including bank statements but no check registers. The Debtor did not amend
28   the December 2020 operating report.
             8.     Based on my review of the December 2020 operating report filed by the Debtor, I
                                                     -2-
     Case: 20-51735      Doc# 93-1      Filed: 04/27/21    Entered: 04/27/21 11:38:24        Page 2 of
                                                    14
 1   have noted the following deficiencies:
 2      •   The Debtor did not amend the operating report to include bank statements and check
 3          registers for the Bank of America #6561 pre-petition account.
 4      •   On the Summary of Financial Status (pg 1 of MOR):
 5               o The Month End date says 12/1/20, but should be 12/31/20;
 6               o Line 3a, Current Month Total Receipts of $2,200 does not agree with the $0 Cash
 7                  Receipts on the Statement of Cash Receipts and Disbursements;
 8               o Line 3b, Current Month Total Disbursements of $2,200 does not agree with the
 9                  $2,150 of disbursements on Statement of Cash Receipts and Disbursements; and
10               o Line 3e, Current Month Ending Cash Balance of $43,800 does not agree with the
11                  cash balance of $22,000 on the balance sheet, the $1.00 balance on Schedule B-
12                  Recapitulation of Funds Held at End of Month or the negative $2,150 on Statement
13                  of Cash Receipts and Disbursements.
14      •   On Schedule B-Recapitulation of Funds Held at End of Month (pg 3 of MOR)
15               o The pre-petition bank account was not reported with its balance at 12/31/20.
16               o The DIP account at Bank of the West was reported with a $1.00 balance, but it was
17                  not opened until 1/7/21.
18      •   On the Statement of Cash Receipts and Disbursements (pg 4 of MOR):
19               o Debtor’s Schedule I discloses net payroll of $29,567/month, yet no income is
20                  reported.
21          9.      Based on my review of the amended January 2021 operating report filed by the
22   Debtor, I have noted the following deficiencies:
23      •   On the Summary of Financial Status (pg 1 of MOR):
24               o The Month End says 1/1/21, but should be 1/31/21;
25               o Line 3a, Current Month Total Receipts of $2,200 does not agree with the $0 Cash
26                  Receipts on the Statement of Cash Receipts and Disbursements or the $1.00 in
27                  deposits on the DIP bank statement;
28               o Line 3b, Current Month Total Disbursements of $2,200 does not agree with the
                    $2,150 of disbursements on Statement of Cash Receipts and Disbursements or the
                                                -3-
     Case: 20-51735      Doc# 93-1     Filed: 04/27/21    Entered: 04/27/21 11:38:24      Page 3 of
                                                   14
 1                   $3.00 of disbursements on the DIP bank statement;
 2                o Line 3e, Current Month Ending Cash Balance of $43,800 is the same as the
 3                   December 2020 MOR. The balance does not agree with the cash balance of $22,000
 4                   on the balance sheet, the $1.00 balance on Schedule B- Recapitulation of Funds Held
 5                   at End of Month, the negative $2,150 on Statement of Cash Receipts and
 6                   Disbursements or the $1 balance on the DIP account bank statement; and
 7                o Line 3a-c, prior month and cumulative to date columns are not accurate
 8      •   On the Statement of Cash Receipts and Disbursements (pg 2 of MOR):
 9                o Debtor’s Schedule I discloses net payroll of $29,567/month, yet no income is
10                   reported;
11                o The $1.00 deposit on the DIP account is not included in Cash Receipts; and
12                o Cumulative Case to Date is not completed.
13      •   On Schedule B-Recapitulation of Funds Held at End of Month (pg 4 of MOR)
14                o Balance issues as noted above;
15                o The pre-petition bank account was not reported with 1/31/21 balance or closing
16                   balance; and
17                o Pre-petition bank statement was not included, along with check registers for all
18                   accounts open during reporting period.
19
20          10.      Based on my review of the amended February 2021 operating report filed by the
21   Debtor, I have noted the following deficiencies:
22      •   On the Summary of Financial Status (pg 1 of MOR):
23                o Line 3a, Current Month Total Receipts of $2,200 does not agree with the $0 Cash
24                   Receipts on the Statement of Cash Receipts and Disbursements;
25                o Line 3b, Current Month Total Disbursements of $2,200 does not agree with the
26                   $2,150 of disbursements on Statement of Cash Receipts and Disbursements or the
27                   $3.00 of disbursements on the DIP bank statement;
28                o Line 3e, Current Month Ending Cash Balance of $43,800 is the same as the
                     December 2020 and January 2021 MORs. The balance does not agree with the cash
                                                 -4-
     Case: 20-51735       Doc# 93-1     Filed: 04/27/21       Entered: 04/27/21 11:38:24     Page 4 of
                                                    14
 1                   balance of $22,000 on the balance sheet, the $1.00 balance on Schedule B-
 2                   Recapitulation of Funds Held at End of Month, the negative $2,150 on Statement of
 3                   Cash Receipts and Disbursements or the $1 balance on the DIP account bank
 4                   statement; and
 5               o Line 3a-c, prior month and cumulative to date columns are not accurate.
 6        •   On Schedule B-Recapitulation of Funds Held at End of Month (pg 3 of MOR):
 7               o The pre-petition bank account was not reported with 2/28/21 balance or closing
 8                   statement.
 9        •   On the Statement of Cash Receipts and Disbursements (pg 4 of MOR):
10               o Debtor’s Schedule I discloses net payroll of $29,567/month, yet no income is
11                   reported;
12               o Cumulative Case to Date column is not completed; and
13               o Pre-petition bank statement was not included, along with check registers for all
14                   accounts open during reporting period.
15        •   The DIP bank statement for 1/11/21 – 2/10/21 was not included.
16
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //


                                                -5-
     Case: 20-51735       Doc# 93-1     Filed: 04/27/21       Entered: 04/27/21 11:38:24   Page 5 of
                                                    14
 1
 2          11.     In addition, the Debtor has not filed the Official Form 426: Periodic Report
 3   Regarding Value, Operations and Profitability of Entities in Which the Debtor’s Estate Holds a
 4   Substantial or Controlling Interest (Rule 2015.3). The Form 426 was due seven days in advance of
 5   the §341 Meeting of Creditors, which was held on January 19, 2021. According to the Debtor’s
 6   Schedule A/B, Debtor has a substantial and controlling interest in seven other entities: Summitridge
 7   Venture Group, LLC (100%), Maxim Holdings, LLC (50%), Zephyr Capital,LLC (20%), Paragon
 8   Holdings, LLC (50%), Zephyr Technologies, LLC (50%), Zephyr Financial, LLC (20%) and Vasan
 9   Holdings (33.33%).
10
11   I declare under penalty of perjury that the foregoing is true and correct and is of my own personal
12   knowledge and if called to do so, I would testify to same.
13
14   Executed in Fresno, California, on April 27, 2021.
15
16                                                        ___/s/ Kristin A. McAbee__________
17                                                        KRISTIN A. MCABEE
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
     Case: 20-51735       Doc# 93-1     Filed: 04/27/21    Entered: 04/27/21 11:38:24        Page 6 of
                                                    14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51        Desc
                        Main Document    Page 17 of 28

                  EXHIBIT "1" TO DECLARATION OF KRISTIN MCABEE




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 7 of
                                         14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51        Desc
                        Main Document    Page 18 of 28




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 8 of
                                         14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51        Desc
                        Main Document    Page 19 of 28




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 9 of
                                         14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51       Desc
                        Main Document    Page 20 of 28




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 10
                                       of 14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51       Desc
                        Main Document    Page 21 of 28




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 11
                                       of 14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51       Desc
                        Main Document    Page 22 of 28




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 12
                                       of 14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51       Desc
                        Main Document    Page 23 of 28




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 13
                                       of 14
Case 2:21-bk-10424-VZ   Doc 18 Filed 01/29/21 Entered 01/29/21 16:16:51       Desc
                        Main Document    Page 24 of 28




Case: 20-51735   Doc# 93-1   Filed: 04/27/21   Entered: 04/27/21 11:38:24   Page 14
                                       of 14
